Citation Nr: 9934656	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

2.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from June 1953 to June 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco Texas, which denied 
the veteran's claim of entitlement to increased evaluations.

Initially, the Board notes that the record is inconsistent as 
to the identity of the veteran's representative.  VA Form 21-
22 (Appointment of Veterans Service Organization as 
Claimant's Representative), signed and dated in April 1995, 
indicates that the veteran's service organization is Texas 
Veterans Commission.  To date, this power of attorney has not 
been revoked by the veteran.  However, at his hearing before 
a Member of the Board (conducted in October 1999), the 
veteran was represented by Joel H. Barnett, an advocate for 
the disabled.  There is no VA Form 21-22 of record, as to the 
appointment of Mr. Barnett as the veteran's representative.  
Accordingly, Texas Veterans Commission is listed as the 
veteran's representative on the title page of this remand.  
This matter is referred to the RO for clarification.

Additionally, for the reasons discussed in the REMAND portion 
below, the Board finds that the veteran has submitted a well 
grounded claim as to both entitlement to an increased 
evaluation for tinnitus and for bilateral hearing loss.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).


REMAND

Service connection for tinnitus was granted in a June 1996 
rating decision, and a maximum 10 percent evaluation was 
assigned under Diagnostic Code 6260.  The veteran 
subsequently appealed this initial evaluation.

During the pendency of this appeal, the schedular criteria 
applicable to diseases of the ear were revised, effective 
June 10, 1999.  Currently, Diagnostic Code 6260 provides for 
a maximum 10 percent evaluation but also permits a separate 
evaluation for tinnitus to be combined with an evaluation 
under Diagnostic Codes 6100, 6200, and 6204, except when 
tinnitus supports an evaluation under one of these diagnostic 
codes.  See 38 C.F.R. Part 4, § 4.87, Diagnostic Code 6260 
(1999).  In this regard, the Board notes that Diagnostic Code 
6204 (Peripheral vestibular disorders) provides for a 10 
percent evaluation where there is evidence of occasional 
dizziness.  See 38 C.F.R. Part 4, § 4.87, Diagnostic Code 
6204 (1999).  A 30 percent evaluation, the next higher and 
maximum evaluation available, is warranted where there is 
evidence of dizziness and occasional staggering.  Id.  
Objective findings that support the diagnosis of vestibular 
disequilibrium are required, however, before a compensable 
evaluation can be assigned under Diagnostic Code 6204.  Id.

Upon review of the record, the Board finds various clinical 
entries as to the veteran's vertigo, his labyrinthitis, and 
his hearing loss with dizziness.  Further, at his hearing 
before a Member of the Board, the veteran and his 
representative indicated that the veteran took Antivert for 
dizziness.  (Transcript (T.) at 7).  The veteran's 
representative also indicated that he had seen the veteran 
"shift" when he walked around without his hearing aids.  
Id.

The record now before the Board does not reflect the 
diagnosis of vestibular equilibrium.  However, it does not 
appear that the veteran's tinnitus has been evaluated with 
regard to vestibular disequilibrium, including a clinical 
discussion as to the presence and severity of either 
dizziness or staggering.  As such, the record is inadequate 
for rating purposes, given the schedular criteria currently 
in effect.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

With respect to the veteran's bilateral hearing loss, service 
connection for right ear hearing loss was granted in a June 
1996 rating decision, and a noncompensable evaluation was 
assigned.  The veteran appealed this initial evaluation.  
During the pendency of this appeal, the RO, in a May 1999 
rating decision, granted service connection for the veteran's 
left ear hearing loss and assigned a 20 percent evaluation 
for bilateral hearing loss.  This 20 percent evaluation 
remains in effect and is the subject of this appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).

At the veteran's hearing before a Member of the Board, the 
veteran's representative stated that the veteran's hearing 
had gotten worse.  (T. at 7).  Where evidence indicates that 
there has been a material change in the veteran's disability 
or that the current rating may be incorrect, a reexamination 
is required.  See 38 C.F.R. § 3.327(a) (1999); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the veteran himself testified that he was in 
receipt of Social Security disability benefits, for both 
hearing loss and back trouble.  (T. at 8-9).  Controlling law 
holds that VA's duty to assist the veteran in developing 
facts pertinent to his claim specifically includes requesting 
information from other federal departments or agencies.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Such a duty 
to assist exists regardless of whether there is ample recent 
evidence in the extant record as to the veteran's present 
level of disability.  Id.

In light of the above, the issues of entitlement to an 
evaluation in excess of 10 percent for tinnitus and 
entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss will not be decided pending a REMAND 
for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-July 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
tinnitus and bilateral hearing loss, 
should be obtained by the RO and 
incorporated into the claims file.

2.  The RO should also obtain the 
veteran's Social Security Administration 
(SSA) records and incorporate them into 
the claims file. Upon receipt of the 
veteran's SSA records, the RO should 
review all of the records, paying 
particular attention to any medical 
evidence submitted and concerning the 
veteran's tinnitus and bilateral hearing 
loss.

3.  A VA audiological evaluation should 
be scheduled and conducted, in order to 
determine the severity of the veteran's 
bilateral hearing loss.  A VA examination 
should also be scheduled and conducted, 
in order to determine the nature and 
severity of the veteran's tinnitus.  All 
suggested studies should be performed, 
and the examiner should elicit all of the 
veteran's subjective complaints as to his 
tinnitus.  All findings should be 
recorded in detail.

Specifically, the examiner should discuss 
the presence or absence of chronic 
suppurative otitis media, mastoiditis, or 
cholesteatoma and whether there is 
objective evidence to support a diagnosis 
of a peripheral vestibular disorder, 
including a diagnosis of vestibular 
disequilibrium.  The examiner should also 
indicate whether there is an etiological 
relationship between the veteran's 
tinnitus and any disorder found to be 
present.  The examiner should provide a 
rationale as to any conclusions 
expressed.

4.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiners in 
conjunction with the attendant 
audiological evaluation and examination.

5.  The veteran should be advised that 
failure to report for the scheduled 
audiological evaluation and examination 
may have adverse consequences in the 
adjudication of his claim.  38 C.F.R. 
§ 3.655 (1999).

6.  The RO should carefully review the 
audiological evaluation report and the 
examination report to ensure that they 
are in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the reports should 
be returned to the respective examiner 
for corrective action.

7.  The RO should then review the 
veteran's claim as to the propriety of a 
10 percent evaluation for tinnitus and a 
20 percent evaluation for bilateral 
hearing loss, and consider all pertinent 
law and regulation, in light of the 
veteran's SSA records, the audiological 
evaluation and examination reports, and 
any conclusions expressed therein.  The 
RO is reminded of the application of 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991), and the current provisions of 
Diagnostic Code 6260, which provide for 
separate evaluations under other 
diagnostic codes.

If the veteran's claim as to either issue 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
actions taken and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












